               Case 2:17-cv-01655-TSZ Document 24 Filed 12/11/18 Page 1 of 3




 1                                                                     The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7

 8   RYAN GRANT,

 9                                Plaintiff,           No.     2:17-CV-01655-TSZ

10                   vs.                               [PROPOSED] STIPULATION AND
                                                       ORDER OF DISMISSAL WITH
11   JAMES DYMENT, BRIAN KOSHAK,                       PREJUDICE
     LARRY LONGLEY, BERNARD MAHONEY,
12   ALAN RICHARDS, STEVEN STEWART, and                [CLERK’S ACTION REQUIRED]
     THE CITY OF SEATTLE,
13
                                  Defendants.
14

15                                             STIPULATION

16           IT IS HEREBY STIPULATED between the plaintiff, Ryan Grant, and the defendants, James

17   Dyment, Brian Koshak, Larry Longley, Bernard Mahoney, Alan Richards, Steven Stewart and the

18   City of Seattle, that this matter has been fully settled and compromised, and, may, therefore, be

19   dismissed, as between the plaintiff and defendants, with prejudice and without costs or attorneys’

20   fees to either party.

21           DATED this 11th day of December, 2018

22

23


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 1                           Peter S. Holmes
                                                                                      Seattle City Attorney
                                                                                      701 5th Avenue, Suite 2050
                                                                                      Seattle, WA 98104-7097
                                                                                      (206) 684-8200
              Case 2:17-cv-01655-TSZ Document 24 Filed 12/11/18 Page 2 of 3




 1   PETER S. HOLMES                          MACDONALD HOAGUE & BAYLESS
     Seattle City Attorney
 2
     By:    /s/Kerala Cowart                  By:    /s/ David Whedbee
 3          Kerala Cowart, WSBA# 53649              David Whedbee, WSBA # 35977
            Assistant City Attorneys
 4                                                  Attorney for Plaintiff
             Attorney for Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 2                   Peter S. Holmes
                                                                             Seattle City Attorney
                                                                             701 5th Avenue, Suite 2050
                                                                             Seattle, WA 98104-7097
                                                                             (206) 684-8200
               Case 2:17-cv-01655-TSZ Document 24 Filed 12/11/18 Page 3 of 3




 1                                                     ORDER

 2           THIS MATTER having come before this court upon the foregoing stipulation of the parties

 3   hereto, and it appearing to the court that this matter has been fully settled and compromised as

 4   between the plaintiff and the defendant, and the court being fully advised in the premises, now,

 5   therefore, it is hereby,

 6           ORDERED, ADJUDGED AND DECREED that this matter is hereby DISMISSED with

 7   prejudice and without costs or attorneys’ fees.

 8           DONE this _____ day of December, 2018.

 9

10                                                 ______________________________
                                                   Judge Thomas S. Zilly
11
     Presented by:
12
     PETER S. HOLMES
13   Seattle City Attorney

14   By:     /s/ Kerala Cowart
             Kerala Cowart, WSBA# 53649
15           Assistant City Attorneys

16            Attorney for Defendant City of Seattle

17   Copy Received; Approved For Entry;
     Notice of Presentation Waived:
18

19   By:     /s/ David Whedbee
             David Whedbee, WSBA# 35977
20           Attorney for Plaintiff

21

22

23


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 3                         Peter S. Holmes
                                                                                    Seattle City Attorney
                                                                                    701 5th Avenue, Suite 2050
                                                                                    Seattle, WA 98104-7097
                                                                                    (206) 684-8200
